Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, 12, 14 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Edwards et al  (2014/0318040).
Per claims 1-2, 18Edwards (figures 1a, 10) shows a tower, comprising: an outer lattice structure (the parts supporting and forming the outside of 904, 802) comprising a lower end configured to be anchored to the ground (par 15), and an opposite upper end; an inner structure (106b, 106c…106e) positioned within the outer lattice structure and connected to the outer lattice structure, the inner structure comprising a lower end configured to be anchored to the ground (indirectly through the outer lattice structure) and an opposite upper end; and a mast(106f, 112) movable within the inner structure between a lowered position and a raised position, wherein the mast is configured to support electronic equipment, wherein the mast is configured to support one or more of the following: a cellular antenna array, a remote radio unit (RRU) array, a microwave antenna, imaging equipment, an acoustic sensor, a tectonic or motion sensor, a thermal sensor, a chemical sensor, a nuclear sensor, and wherein at least a portion of the mast extends through the upper end of the inner structure and the upper end of the outer structure when the mast is in the raised position.
Per claims 9-10, Edwards further shows the mast comprising a plurality of guide arms extending outward therefrom, wherein each guide arm is movably connected to a respective guide rail (guide rail on the inner structure) and is movable along the guide rail as the mast is moved between the lowered position and the raised position, wherein each guide arm comprising a trolley in rolling engagement with a respective guide rail (figure 2; 202).
Per claim 12, Edwards shows a counterweight movably secured to a lower portion of the mast (the spring; par 45), wherein a position of the counterweight relative to the mast is adjustable so as to maintain the mast plumb as the mast is raised and lowered.
Per claim 14, Edwards shows the inner structure upper end comprising a pulley wheel rotatably mounted thereon, and further comprising a liftin cable attached at one end to the mast, wherein the cable is threaded over and rides on the pulley wheel, and wherein the cable is configured to be windably received at an opposite end on a spool of a winch system (figures 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of McGinnis et al (5025606).
Edwards shows all the claimed limitations except for at least one member extending from the outer lattice structure that is configured to be connected to an external structure, the member comprising a breakable element, the outer lattice structure is configured to be electrically grounded to the external structure, the external structure includes one of an electrical power transmission tower, an electrical power distribution tower, and an electrical substation structure.
McGinnis et al shows at least one member extending from the outer lattice structure that is configured to be connected to an external structure, the member comprising a breakable element, the outer lattice structure is configured to be electrically grounded to the external structure, the external structure includes one of an electrical power transmission tower, an electrical power distribution tower, and an electrical substation structure (28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Edwards’ structures to show at least one member extending from the outer lattice structure that is configured to be connected to an external structure, the member comprising a breakable element, the outer lattice structure is configured to be electrically grounded to the external structure, the external structure includes one of an electrical power transmission tower, an electrical power distribution tower, and an electrical substation structure as taught by McGinnis in order to properly anchor the tower to the ground and control the electrical distribution to the electronic device.

Allowable Subject Matter
Claims 3-8, 11, 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not provide sufficient motivation to modify Dykes et al to show the outer structure further comprises at least one cross-arm and at least one insulator suspended from the cross-arm that is configured to support one or more electrical power transmission lines in combination with other claimed limitations.
Per claims 8, 11, prior art does not provide sufficient motivation to modify Dykes et al to show each guide rail is an I-beam, and wherein each trolley comprises two pairs of wheels, the wheels of each pair straddling opposing sides of the I-beam in combination with other claimed limitations.  
Claims 18-21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

9/11/2022